Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2008

Jong v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3278




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jong v. Atty Gen USA" (2008). 2008 Decisions. Paper 953.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/953


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 07-3278
                                      ___________

                            GIOVANNI ESTERITA JONG,
                                           Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                          On Petition for Review of an Order
                         of the Board of Immigration Appeals
                               Agency No. A79 479 558
                       Immigration Judge: Charles M. Honeyman
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 18, 2008
           Before: SLOVITER, STAPLETON and COWEN, Circuit Judges

                            (Opinion filed June 30, 2008 )
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM

      Giovanni Esterita Jong, a native and citizen of Indonesia, petitions for review of an

order of the Board of Immigration Appeals (“Board” or “BIA”). The Board’s order

adopted and affirmed the decision of an Immigration Judge (“IJ”), which found the

petitioner removable and denied her application for asylum, withholding of removal, and
protection under the United Nations Convention Against Torture (CAT). For the reasons

that follow, we will deny the petition.

                                              I.

       Jong entered the United States in September 2000 on a visitor’s visa, and stayed

longer than authorized. She filed a timely request for asylum and related relief. Jong,

who is a Chinese Christian, testified before an Immigration Judge (IJ) that she was

harassed and touched inappropriately by native Indonesians in the 1970s when she was a

teenager in school. She also testified that during the May 1998 riots in Jakarta, her

father’s shop was burned and destroyed and the office where she worked was burned.

She also testified that her sister and brother-in-law have a bakery, and that drunken men

would often throw rocks at the bakery, steal things, and urinate in front of the store. They

also would ask for money, and her sister and brother-in-law sometimes had to give them

money to prevent further harassment.1

       The IJ found that Jong was credible, but that the experiences she described did not

rise to the level of past persecution. The IJ also concluded that Jong had not proven that

she would be singled out for persecution in the future, nor that there was a pattern or

practice of persecution against Chinese Christians in Indonesia. The IJ denied all relief.



   1
    After reviewing the record, we agree with the Government that “Petitioner makes
several assertions in her brief that do not appear in the record.” Appellee’s brief at 5, n.3.
As the Government notes, there is no support in the record for Jong’s assertions that she
was “robbed, raped, refused health care treatment, forbidden to celebrate Chinese
holidays or learn the Chinese language, or prevented from attending church services.” Id.

                                              2
       The BIA assumed that Jong was credible, but agreed that she had “described

incidents of discrimination and not persecution under the Act.” A.R. 2. The BIA stated

that Jong had not established “past persecution or a well-founded fear of future

persecution,” and that she had not established a “‘pattern or practice’ of persecution

against Christians in Indonesia.” Id. Jong filed a timely, counseled, petition for review.

                                             II.

       We have jurisdiction to review final orders of removal under section 242(a)(1) of

the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(1), as amended by the REAL ID

Act of 2005. When the Board issues a decision on the merits, we generally review only

the Board’s order. See Li v. U.S. Attorney General, 400 F.3d 157, 162 (3d Cir. 2005);

Abdulai v. Ashcroft, 239 F.3d 542, 548-49 (3d Cir. 2001). Where the Board adopts the

reasoning of the IJ with some discussion of the bases for the IJ’s decision, we also review

the order of the IJ. Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We use a

substantial evidence standard to review factual findings; Tarrawally v. Ashcroft, 338 F.3d
180, 184 (3d Cir. 2003), as well as findings of an applicant’s past persecution or

“well-founded fear of future persecution,” Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002). Under the substantial evidence standard, findings are upheld “unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B); Zheng v. Gonzales, 417 F.3d 379, 381 (3d Cir. 2005). We review the

Board’s legal conclusions de novo, subject to the principles of deference articulated in



                                             3
Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844

(1984). Briseno-Flores v. Attorney Gen., 492 F.3d 226, 228 (3d Cir. 2007).

       Petitioner raises essentially three issues on appeal. Jong argues that the IJ erred in

finding that she did not suffer past persecution; that the IJ erred as a matter of law in

requiring that she show she would be “singled out individually for persecution”; and, that

the Board “failed to provide a meaningful review of the IJ’s decision.”

       The record does not compel a conclusion that Jong experienced persecution in the

past. Persecution is defined as “threats to life, confinement, torture, and economic

restrictions so severe that they constitute a threat to life or freedom.” Lie v. Ashcroft, 396
F.3d 530, 536 (3d Cir. 2005) (quoting Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993)).

Although the incidents that Jong suffered are unfortunate, her account of isolated criminal

acts and harassment does not rise to the level of persecution that would compel a

conclusion contrary to the determinations of the IJ and the BIA. See Lie, 396 F.3d at 536.

       Jong argues that the IJ erred in stating that she needed to show she would be

“singled out” for persecution. The IJ did not make a legal error in his analysis. To

establish a well-founded fear of future persecution an applicant must demonstrate that

besides having a genuine subjective fear of persecution, “a reasonable person in the

alien’s circumstances would fear persecution if returned to the country in question.” Lie,
396 F.3d at 536 (citation omitted). A petitioner may satisfy the reasonable person test by

either showing that “she would be individually singled out for persecution” or by



                                               4
demonstrating that “there is a pattern or practice in his or her country of nationality . . . of

persecution of a group of persons similarly situated to the applicant.” Id. (citations

omitted). Thus, absent a showing that there is a pattern or practice of persecution of

Chinese Christians, Jong was required to show that she would be singled out for

persecution. After review of the record, we find that substantial evidence supports the

BIA’s conclusion that Jong did not establish a well-founded fear of future persecution.

       We further disagree that the Board “failed to provide a meaningful review of the

IJ’s decision.” The Board indicated its agreement with the IJ’s decision, cited case

authority, and discussed Jong’s particular claims, with citations to the record. The

Board’s decision reflects an individualized assessment and is adequate for our review.

Toussaint v. Attorney General, 455 F.3d 409, 414 (3d Cir. 2006).

       For the foregoing reasons, we will deny the petition for review.